Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 9, 2021.




                                       In The

                         Fourteenth Court of Appeals

                                 NO. 14-21-00546-CR



                       IN RE LOYD L. SORROW, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              263rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 874978

                          MEMORANDUM OPINION

      On September 30, 2021, relator Loyd L. Sorrow filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator challenges his guilty plea in his underlying conviction
as involuntary because he was rendered incompetent due his taking certain
prescribed medication.
      Relator is seeking habeas-corpus relief. The courts of appeals have no original
habeas-corpus jurisdiction in criminal matters. In re Ayers, 515 S.W.3d 356, 356
(Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (citing Tex. Gov’t Code
Ann. § 22.221(d)). Original jurisdiction to grant an application for a writ of habeas
corpus in a criminal case is vested in the Texas Court of Criminal Appeals, the
district courts, the county courts, or a judge in those courts. Tex. Code Crim. Proc.
Ann. art 11.05.      Therefore, this court does not have original habeas-corpus
jurisdiction to grant relator’s requested relief.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2